DETAILED ACTION
	The following action is in response to the amendment filed for application 16/425,137 on August 9, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 32, on lines 1-2, “the fourth fifth shaft” should be replaced with --the fourth shaft--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuckfield ‘252 (From IDS).  With regard to claim 30, Tuckfield teaches a drivetrain architecture comprising: a first electric motor 12; a second electric motor 11; and a simple planetary unit 30 with parallel axis gearing comprising: a first shaft 67 connected to the first electric motor; a sun gear 41 attached to the first shaft; a second shaft (connected to 33); a ring gear 43 coupled to the second shaft via gearing 32/33; a third shaft 65 connected to the second electric motor; a planet carrier 44 coupled to the third shaft via gearing 33/32/31; a fourth shaft 16 supporting and fixed to the planet carrier; a fifth shaft (pinion shaft) attached to the planet carrier and supporting a planet gear 42 meshing with the sun gear and the ring gear; and a brake 22 directly connected to the ring gear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuckfield.  With regard to claim 31, Tuckfield teaches the drivetrain architecture wherein the simple planetary unit with parallel axis gearing is connected to torque sources comprising of electric motors comprising the first electric motor 12 and the second electric motor 11.  Tuckfield lacks the specific teaching wherein the torque sources “consist” of electric motors.  It can be shown, however, that Tuckfield states that although a combustion engine is usually connected to input shaft 15, the input can be “any other power source as desired” (Col. 7, lines 2-3).  Tuckfield teaches of other power sources such as the first and second electric motors 12/11.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tuckfield to employ an electric motor to drive the input, and thereby having torque sources consisting of electric motors, in order to further reduce fuel consumption.  Also, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  With regard to claim 32, Tuckfield teaches the drivetrain architecture, wherein the fourth shaft 16 is directly connected to a driveshaft output.



Allowable Subject Matter
Claims 18, 20-24, and 26-29 are allowed.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the drivetrain architecture as claimed, and particularly including a first shaft connected to the  first electric motor; a sun gear attached to the first shaft; a second shaft; a first parallel axis gear fixed to the second shaft; a second parallel axis gear in mesh with the first parallel axis gear; a ring gear fixedly connected to the second parallel axis gear; a third shaft connected to the second electric motor; a planet carrier coupled to the third shaft via gearing; a fourth shaft supporting and fixed to the planet carrier; a third parallel axis gear fixed to the fourth shaft; a fourth parallel axis gear a fixed to the third shaft and in mesh with the third parallel axis gear, and including the remaining structures of claims 18 and 27, respectively.  The present invention also particularly includes a third parallel axis gear fixed to the fourth shaft; and a fourth parallel axis gear a fixed to the third shaft and in mesh with the third parallel axis gear, and including the remaining structures of claims 33 and 34, respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Please Note:  Tuckfield teaches a “simple planetary unit with parallel axis gearing” as claimed, since only the simple planetary gearing 40 is used in the teaching of claims 30-32, and as currently claimed, gears 31/32/33 can qualify as both parallel axis gearing and the generic “gearing” that functionally connect the respective shafts as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
FACSIMILE TRANSMISSION


	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 16, 2021